Citation Nr: 1109375	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches, tension and migraine.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to an increased for service-connected irritable bowel syndrome with duodenal ulcer with hiatal hernia, currently evaluated as 20 percent disabling prior to November 1, 2006, and as 10 percent disabling thereafter, to include the issue of restoration of a 20 percent evaluation as of November 1, 2006.  

7.  Entitlement to service connection for an upper respiratory infection.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to January 1980, from January 1991 to April 1991, and from July 1991 to November 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2006, the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for "headaches, tension and migraine," and denied claims for COPD, GERD,
sinusitis, and erectile dysfunction.  In August 2006, the RO decreased the Veteran's evaluation for his "duodenal ulcer with hiatal hernia" from 20 percent to 0 percent (noncompensable), with an effective date of November 1, 2006.  The Veteran appealed all of these decisions, to include the issue of restoration of the 20 percent evaluation.  In May 2007, the RO granted service connection for irritable bowel syndrome, evaluated this disability together with the Veteran's duodenal ulcer with hiatal hernia, and assigned a 10 percent evaluation with an effective date of November 1, 2006.  

In October 2010, the Veteran was afforded a hearing at the RO before H. Seesel, who is the Acting Veterans Law Judge rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

On October 21, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for service connection for upper respiratory infection was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of for service connection for upper respiratory infection, on appeal by the appellant, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran withdrew the appeal concerning service connection for an upper respiratory infection on the record at the October 2010 Board hearing.  The Veteran also submitted a written statement dated October 21, 2010 in which he withdrew his appeal concerning the upper respiratory infection.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning service connection for an upper respiratory infection is dismissed.


REMAND

The Veteran asserts that service connection is warranted for headaches, COPD, GERD, sinusitis, and erectile dysfunction.  

At his hearing, held in October 2010, the Veteran essentially testified that he had been determined to be disabled by the Social Security Administration (SSA).  However, the SSA's decision and supporting medical reports have not been requested, and are not currently contained in the claims files.  On remand, an attempt should be made to obtain the SSA's records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran also testified that he had received private treatment for his service-connected sinusitis symptoms from Dr. M in Fort Worth.  Dr. M's records are not currently contained in the claims files.  On remand, an attempt should be made to obtain them.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence, evidence that is both new and material.  The Court noted that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  The Court indicated that because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

Failure to provide notice of what constitutes material evidence would generally be the type of error which has the natural effect of producing prejudice.  Kent at 10.  Further, failure to notify the Veteran of the correct burden of proof in his claim is an inherently prejudicial failure to notify him of the information and evidence necessary to substantiate his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 2006).

In this case, in March 2005, the Veteran was afforded a VCAA notice as to his application to reopen his claim for headaches.  This notice did not provide him with the date of the most recent and final denial of that claim.  In addition, the RO's March 2006 rating decision, the December 2006 statement of the case, and the May 2007 supplemental statement of the case, all indicate that the most recent and final denial of the claim was in 1999.  In fact, the most recent and final denial of the claim was in July 2004.  These actions likely confused the Veteran, thus rendering inadequate the VCAA notice VA was required to provide him under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Kent at 10.  In light of the foregoing, due process requires that the Veteran's claim be remanded for the issuance of a legally correct and sufficient VCAA notification letter.  On remand, the Veteran should be provided with a corrected VCAA notice as that is in compliance with Kent.  

With regard to the claim for erectile dysfunction, the Veteran asserts that he has this disorder as a result of taking medications for service-connected disabilities, specifically, medications for his service-connected major depressive disorder with posttraumatic stress disorder (PTSD) and anxiety disorder.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Veterans Claims Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Rg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) (emphasis added).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

The December 2006 statement of the case indicates that the current, and not the old, version of 38 C.F.R. § 3.310 was applied.  On remand, the version of 38 C.F.R. § 3.310 as in effect prior to October 10, 2006, and Allen v. Principi, 7 Vet. App. 439 (1995), must be applied to the claim.  

A remand of this claim is also required for another examination and etiological opinion.  Overall, the medical evidence includes VA progress notes which show that the Veteran has erectile dysfunction that has repeatedly been associated with both medication for treatment a currently non-service-connected disability, (i.e., omeprazole) (taken for treatment of GERD).  There are also a number of notations indicating that his erectile dysfunction may be related to hyperprolactinemia, which is in turn due to use of either omeprazole, or medications taken for control of psychiatric symptoms.  See e.g., reports, dated in September 2008, August and November 2009, July 2010.  

In October 2007, the Veteran was afforded a VA genitourinary examination.  A review of the examination report shows that the examiner concluded that it is less likely as not that the Veteran's "erectile dysfunction is caused by PTSD."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the opinion is deemed inadequate because it does not address the possibility of aggravation.  It may also be helpful to obtain a supplemental opinion which more fully discusses the effects of the Veteran's medications, if any, on his erectile dysfunction.  See generally Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that "most of the probative value of a medical opinion comes from its reasoning").  Accordingly, on remand, the Veteran should be afforded another examination, to include an etiological opinion that addresses the possibility of aggravation, and which more fully discusses the effects of the Veteran's medications, if any, on his erectile dysfunction.  In this regard, the Board will phrase the etiological opinion request broadly, to allow for the possibility that service connection may be granted for GERD (and thus, the possibility that service connection for erectile dysfunction may be warranted as caused or aggravated by use of medication for that disorder, such as omeprazole).  

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2010).   

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for headaches, a legally adequate VCAA notice should be provided in accordance with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran should be informed of the basis of the July 2004 RO denial of his claim, as well as the specific evidence that is required to substantiate the element or elements needed for service connection that were found insufficient in that prior final decision.  

2.  Obtain the Social Security Administration's supporting medical records, pertinent to the appellant's claim for Social Security disability benefits.

3.  After securing any necessary releases, attempt to obtain the records from Dr. M.  

4.  The Veteran should be afforded an examination to assess the nature of his erectile dysfunction, to include an opinion as to whether or not his erectile dysfunction was caused or aggravated by a service-connected disability, to include whether it was caused or aggravated by use of any medications.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner should express an opinion as to the following:

a) whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's erectile dysfunction was caused by the Veteran's service;

b) whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that erectile dysfunction was caused or aggravated by a service-connected disability; 

c) whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that such disorder was caused or aggravated as a result of taking any medications.  If so, those medications must be identified.  

A rationale for any opinion expressed should be provided.  If the examiner cannot express any of the requested opinions, the examiner should explain the reasons therefor.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.  

5.  Thereafter, readjudicate the issues on appeal, to include the issue of service connection for erectile dysfunction as secondary to service-connected disability with consideration of the version of 38 C.F.R. § 3.310 as in effect prior to October 10, 2006, to include Allen v. Principi, 7 Vet. App. 439 (1995).  If any of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The appellant should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


